Citation Nr: 0101928	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel




INTRODUCTION


The veteran served on active duty from April 1945 to December 
1946.  He died in April 1999.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran, who had military service from April 1945 
until December 1946, died in April 1999.

2.  At the time of the veteran's death, he had not filed a 
claim with VA and was not in receipt of compensation or 
pension benefits.

3.  The veteran was not discharged from active duty for a 
disability incurred or aggravated in the line of duty.

4.  At the time of the veteran's death, he was not 
hospitalized by VA.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. § 2302 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1600, 3.1601 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service records show that he enlisted in April 
1945 and was honorably discharged in December 1946.

The veteran died in April 1999 and the appellant's 
application for burial benefits was received by VA in June 
1999.  The veteran had not established entitlement to service 
connection for any disability during his lifetime and no 
claim for VA benefits was pending at the time of his death.

In support of her claim for burial benefits, the appellant 
submitted a copy of a letter from the VA Acting General 
Counsel dated in October 1998 regarding the history and 
effect of 38 C.F.R. § 3.954.  

Criteria for Payment of Burial Benefits.  A burial allowance 
is payable under certain circumstances to cover the burial 
and funeral expenses of a veteran and the expense of 
transporting the body to the place of burial.  38 U.S.C.A. § 
2302 (West 1991); 38 C.F.R. § 3.1600 (2000).

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid. 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1)  At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation); or

(2)  The veteran has an original or reopened claim for 
either benefit pending at the time of the veteran's 
death, and (i) In the case of an original claim there is 
sufficient evidence of record to have supported an award 
of compensation or pension effective prior to the date 
of the veteran's death, or (ii) In the case of a 
reopened claim, there is sufficient prima facie evidence 
of record on the date of the veteran's death to indicate 
that the deceased would have been entitled to 
compensation or pension prior to date of death; or

(3)  The deceased was a veteran of any war or was 
discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in 
line of duty, and the body of the deceased is being held 
by a State (or a political subdivision of a State) and 
the Secretary determines, (i) That there is no next of 
kin or other person claiming the body of the deceased 
veteran, and (ii) That there are not available 
sufficient resources in the veteran's estate to cover 
burial and funeral expenses.  

38 U.S.C.A. § 2302 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.1600(b) (2000).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  
If a veteran dies enroute while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for purpose of examination, treatment, or care, burial 
expenses will be allowed as though death had occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605(a).


Analysis.  As a preliminary matter, the Board notes that the 
appellant is a proper claimant for entitlement to VA burial 
benefits and has submitted a timely application.  38 C.F.R. § 
3.1601.  The facts relevant to this appeal have been properly 
developed, and the obligation of VA to assist the appellant 
in the development of the claim has been satisfied.

Here, the veteran did not die of a service-connected 
disability as he was not service connected for any disability 
at the time of his death.  Burial benefits are thus not 
warranted under the provisions of 38 C.F.R. § 3.1600(a).

The appellant seeks entitlement to nonservice-connected VA 
burial benefits.  The appellant disagreed with the denial of 
her claim for burial allowance and stated that this allowance 
should be paid pursuant to the provisions of 38 C.F.R. 
§ 3.954, which protect a veteran's entitlement to burial 
benefits if he was entitled to such benefits prior to 
December 31, 1957.  

In this regard, the Board notes that, prior to December 31, 
1957, pertinent law and regulations provided that "[w]here 
an honorably discharged veteran of any war, a veteran of any 
war in receipt of pension or compensation, a veteran 
discharged from the Army, Navy, Marine Corps, or Coast Guard 
for disability incurred in line of duty, or a veteran of the 
Army, Navy, Marine Corps, or Coast Guard in receipt of 
pension for service-connected disability dies after 
discharge, the Administrator, in his discretion and with due 
regard to the circumstances in each case, shall pay, for 
burial and funeral expenses and transportation of the body 
(including preparation of the body) to the place of burial, a 
sum not exceeding $150 to cover such items and to be paid to 
such person or persons as may be prescribed by the 
Administrator."  38 U.S.C. § 12A No. 9(a) (1952); 38 C.F.R. 
§ 4.192(b) (1956).

Effective from January 1, 1958, 38 U.S.C. § 12A No. 9(a), 
which related to payment of burial expenses for deceased war 
veterans, was repealed.  It is argued that 38 U.S.C.A. § 2305 
(West 1991) is controlling in this case.  This statute 
provides that "[t]he death of any person who had a status 
which would, under the laws in effect on December 31, 1957, 
afford entitlement to the burial benefits and other benefits 
provided for in this chapter, but who did not meet the 
service requirements contained in this chapter, shall afford 
entitlement to such benefits, notwithstanding the failure of 
such person to meet such service requirements.  38 U.S.C.A. 
§ 2305 (West 1991).  38 C.F.R. § 3.954 is essentially a 
restatement of this statute.  The letter from the VA Acting 
General Counsel dated in October 1998 regarding the history 
and effect of 38 C.F.R. § 3.954, contains the following 
language:

The provisions now codified at 38 U.S.C. 
§ 2305 had its origin in the Veterans' 
Benefits Act of 1957 (Veterans' Benefits 
Act), Pub. L. No. 85-56, § 805, 71 Stat. 
83, 118.  

. . . 38 U.S.C. § 2305 and 38 C.F.R. 
§ 3.954 are saving provisions that 
preserve burial-benefit eligibility that 
predated the effective date of the 
Veterans' Benefits Act.  As a result of 
these provisions, veterans who cannot 
meet the current criteria for chapter 23 
burial benefits may still be eligible for 
such benefits if they were potentially 
eligible for burial benefits under laws 
in effect on December 31, 1957, but 
cannot meet service requirements for 
burial benefits imposed as a result of 
the Veterans' Benefits Act.  (Emphasis 
added).

The central argument is that although the veteran did not 
meet the criteria for payment of burial allowance as required 
by 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600, these requirements 
were not in effect on December 31, 1957.  Inasmuch as the 
veteran was a veteran of World War II (having had active 
military service during the period from December 7, 1941, 
through December 31, 1946) and was honorably discharged, he 
was entitled to burial benefits under the law in effect on 
December 31, 1957.

Initially, the Board notes that neither the appellant nor the 
veteran met the eligibility requirements for payment of 
burial and funeral expenses as of December 1957.  The 
provisions in effect on December 1957 were only applicable 
when a veteran died and was buried on or after March 20, 
1933.  Inasmuch as the veteran did not die prior to December 
31, 1957, there was no entitlement to burial benefits as of 
this date.  

The veteran met the service requirements for entitlement to 
burial benefits as of December 31, 1957.  Likewise, he met 
the service requirements as of the date of his death in April 
1999.  The appellant's application for burial benefits was 
not denied because the veteran failed to meet service 
requirements for burial benefits.  His service during World 
War II would qualify the appellant for burial benefits but 
for the fact that other required factors, factors unrelated 
to service requirements, are not met, such as having a claim 
for VA benefits pending, or being in receipt of VA pension or 
compensation or being in receipt of military retirement pay.  
Further, the veteran was not discharged from active duty for 
a disability incurred or aggravated in the line of duty and 
he was not hospitalized by VA at the time of his death. 

Where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The law provides for 
payment of burial benefits only under the above specified 
conditions.  In this case, those conditions have not been 
met.  Although the Board is sympathetic to the appellant's 
circumstances, the Board is bound by the applicable law and 
regulations.  38 U.S.C.A. § 7104(c) (West 1991).  
Accordingly, the claim must be denied.


ORDER

Entitlement to payment of burial benefits is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

